DISMISS and Opinion Filed January 10, 2014.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01217-CV

                                 BLANCA CANTU, Appellant
                                           V.
                                 WILLIAM HUNTER, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-04588-D

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Moseley
          In a letter dated November 27, 2013, the Court questioned its jurisdiction over this

appeal.     Specifically, it appeared the trial court’s judgment did not injure appellant.       We

instructed appellant to file a letter brief addressing our concern. As of today’s date, appellant has

not filed a response.

          Generally, an appeal may be brought only by parties who have been injured by the trial

court’s judgment. See Jack Jones Hearing Ctrs., Inc. v. State Comm. of Exam’rs in Fitting and

Dispensing of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—Austin 2012, no pet.).

An appellant does not have standing and this Court does not have jurisdiction over an appeal of a

judgment that does not injure an appellant. See TexasAss’n of Bus. v. Texas Air Control Bd., 852
S.W.2d 440, 443 (Tex.1993) (standing is implicit in the concept of subject matter jurisdiction

which is essential to a court’s authority to decide a case).

       In this case, appellant was the defendant in the trial court. The trial court signed a

judgment that the plaintiff/appellee take nothing and awarded the property and costs to appellant.

Thus, the judgment appealed did not injure appellant. Accordingly, we dismiss this appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE

131217F.P05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BLANCA CANTU, Appellant                            On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas.
No. 05-13-01217-CV         V.                      Trial Court Cause No. CC-13-04588-D.
                                                   Opinion delivered by Justice Moseley.
WILLIAM HUNTER, Appellee                           Justices Bridges and Evans, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, WILLIAM HUNTER, recover his costs of this appeal
from appellant, BLANCA CANTU.


Judgment entered this 10th day of January, 2014.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –3–